DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second front wheel assembly” and “third linkage mechanism” as well as the arrangement of two front wheel assemblies, a rear assembly, and three linkages as recited in Claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 19 recites “the second front wheel assembly” and “third linkage mechanism” as well as the arrangement of two front wheel assemblies, a rear assembly, and three linkages. There is no support for a second front wheel assembly or a third linkage in the specification as filed, nor do these features appear to be shown in the Figures. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Halloran in US Patent 2571750
Regarding Claim 1, O’Halloran teaches a knee walker comprising a body frame (1), one or more front axle assemblies (8 on 2), one or more rear axle assemblies (8 on 3), and a cable-actuated steering system (27/28), wherein the cable- actuated steering system drives the one or more front axle assemblies in a direction opposite of the one or more rear axle assemblies. 
Regarding Claim 2, O’Halloran teaches that the steering system comprises one or more steering cables (27 and 28) for cooperatively driving the one or more front and rear axle assemblies. 
Regarding Claim 3, O’Halloran teaches a handlebar (13) connected to a steering column (12) rotatably secured to the body frame. 
Regarding Claim 4, O’Halloran teaches that the body frame comprises a center “crossbar” (the body 1) having a front end (toward 2) and a rear end (toward 3) opposite the front end. 
Regarding Claim 5, O’Halloran teaches that a rear axle assembly (3) is pivotably connected to the rear end of the center crossbar, the rear axle assembly comprising a rear crossbar (3) with a first rear wheel (4) mounted to a first end of the rear crossbar and a second rear wheel (4) mounted to a second end opposite the first end of the rear crossbar. 
Regarding Claim 6, O’Halloran teaches that the rear axle assembly is operably connected to the steering column by one or more steering cables such that operation of the handlebar causes the rear axle assembly to pivot about the rear end of the center crossbar. 
Regarding Claim 7, O’Halloran teaches that the rear axle assembly is configured to pivot in a rotational direction opposite the handlebar. 
Regarding Claim 8, O’Halloran teaches a first rear axle assembly (8 on the left), a second rear axle assembly (8 on the right), and a rear crossbar (3) fixed to the rear end of the center crossbar and having a first end and a second end opposite of the first end, wherein the first rear axle assembly is pivotally secured to the first end of the rear crossbar and the second rear axle assembly is pivotally secured to the second end of the rear crossbar. 
Regarding Claim 9, O’Halloran teaches that the first and second rear axle assemblies are configured to pivot in a rotational direction opposite the handlebar. 
Regarding Claim 10, O’Halloran teaches that the steering system comprises one or more steering cables (27/28) and one or more tie rods (2/3). 
Regarding Claim 12, O’Halloran teaches an ambulatory device, comprising a body frame (1) comprising a steering assembly having a handlebar (13) and a steering column (12) pivotally mounted to the body frame; at least one front wheel assembly (at 2); at least one rear wheel assembly (at 3); and a steering system (27/28) comprising a plurality of linkage mechanisms configured to drive at least one front wheel assembly in a same rotational direction as the steering system and drive the at least one rear wheel assembly in a rotational direction opposite of the steering system. 
Regarding Claim 13, O’Halloran teaches that the plurality of linkage mechanisms comprises steering cables. 
Regarding Claim 14, O’Halloran teaches that the plurality of linkage mechanisms comprises steering cables (27/28) and tie rods (2/3) . 
Regarding Claim 15, O’Halloran teaches that at least one first linkage mechanism  (14/15) operably connects the at least one front wheel assembly to the steering assembly and at least one second linkage mechanism (27/28) operably connects the at least one rear wheel assembly to the steering assembly. 
Regarding Claim 16, O’Halloran teaches one rear wheel assembly comprising a rear crossbar (3) pivotably mounted about its center to the body frame. 
Regarding Claim 17, O’Halloran teaches that the rear crossbar comprises a first cable anchor point between the center and a first end of the rear crossbar, a second cable anchor point between the center and a second end opposite the first end of the rear cross bar (where cables 27 and 28 are attached), and a wheel (5) rotatably mounted to each end of the rear crossbar. 
Regarding 18, O’Halloran teaches that a first linkage mechanism (27) is connected between the steering column and the first cable anchor point and a second linkage mechanism (28) is connected between the steering column and the second cable anchor point, the first and second linkage mechanism crossing over one another. 
Regarding Claim 19, O’Halloran teaches that a first linkage mechanism (the left side of 2 between 12 and the left wheel) connects a first front wheel assembly (the left wheel) to the steering column, a second linkage mechanism (the right side of 2 between 12 and the right wheel) links the second front wheel assembly to the steering column, and at least one third linkage mechanism (27/28) links at least one rear wheel assembly to the steering column. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over O’Halloran as applied to Claim 2 above in view of Daenens et al. in US Patent 4934726. O’Halloran is silent on the material used for the steering cables. Daenens teaches a steering cable (56) comprising twisted or braided steel cable (see Column 3, line 24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cables of O’Halloran by using steel cables as taught by Daenens in order to provide more durable cables.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over O’Halloran as applied to Claim 12 above in view of Humphrey in US Patent 6517092. O’Halloran is silent on the use of brakes. Humphrey teaches a knee walker including at least one brake system (30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of O’Halloran by adding brakes as taught by Humphrey in order to provide an easier means for stopping movement of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lapham, Shi, and Platteeuw et al. teach four-wheel steering assemblies. Ramm et al., Davey et al., Walther et al. ‘284 & ‘730, Smith, Jacobs et al., Janis et al., Hoepner et al., Laughon, Sr., Accetta, and Smith et al. teach knee walkers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636